                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                       Crim. Action No.: 3:14-cr-104 (PGS)
                       Plaintiff

               v.                                           MEMORANDUM
                                                         AND ORDER DENYING
 KHARY SHERIFF ARRINGTON,                             MOTION FOR COMPASSIONATE
                                                               RELEASE
                      Defendant.



       THIS MATTER comes before the Court on Defendant Khary Sheriff Arrington’s

motions for compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

(ECF Nos. 27, 31, 37.) Arrington, a prisoner serving a term of 144 months, argues that his

immediate release is justified by (1) his recent diagnosis of COVID-19 and also his obesity, and

prediabetes, which put him at risk for severe illness from reinfection; (2) his model behavior as a

prisoner; and (3) he has served the vast majority of his sentence. The Court heard oral argument

on March 23, 2021. For the reasons stated below, Arrington’s motions are denied.

                                                 I.

       By way of background, Arrington was arrested on April, 11, 2013 after DEA and other

law enforcement agencies conducted an investigation into a heroin operation involving Arrington

as the supplier, Nesnit Delgadillo as the runner, and Duval Moore as the buyer. On May 3, 2012,

in Plainfield, New Jersey, Arrington supplied 196.5 grams of heroin to Delgadillo and directed

her to drive to Asbury Park, New Jersey to deliver it to Moore. Agents executed a search warrant

that night and found 60 bricks of heroin in a silver thermal bag in a garbage can along the side of

Moore’s home. (PSR ¶¶ 1-12.)


                                                 1
       Arrington pled guilty to one count of conspiracy to distribute heroin contrary to 21

U.S.C. § 846 and 21 U.S.C. § 841. On July 16, 2014, this Court sentenced Arrington to 144

months imprisonment and 5 years of supervised release. (Judgment, ECF No. 23.) A long

criminal history of selling narcotics made Arrington a career offender, which increased jail time

significantly. (PSR at 38.)

       Arrington is presently housed at FCI Fort Dix. His projected release date is July 2, 2022,

but he is scheduled for early release to a Residential Reentry Management Center (“RRC”) on or

about July 6, 2021. (Gov’t Br. 1.) He will be 43 years old in July, 2021. During his time in

prison, Arrington has completed a number of education courses and received his GED. On April

14, 2020, he completed the Residential Drug Treatment Program (“RDAP”). He went on to serve

“in the role of Mentor and Big Brother to his junior peers. . . . and has been an influential and

active member within the community . . . .” (Letter from Program Coordinator, ECF No. 28.) To

date, he has no documented infractions (Moving Br. 3), and has “maintained clear conduct while

incarcerated.” (Gov’t Br. Ex. 1 at GOVT 006.)

       Arrington is pre-diabetic and has a BMI hovering around 30, the bottom limit of obesity

according to the CDC.1 He tested positive for COVID-19 on January 6, 2021. According to BOP

medical records, after ten days, he denied any symptoms. (Gov’t Br. Ex. 2 at GOVT 019.)

Arrington avers that he currently suffers from chest pains and migraines since contracting

COVID-19. (Moving Br. 3.) On February 3, 2021, a chest x-ray was performed, and there was no

“radiographic evidence of acute cardiopulmonary process.” (Gov’t Br. Ex. 3 at GOVT 349.)




1
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html

                                                  2
       Presently, BOP reports that there are 40 positive staff and 6 positive inmates at FCI Fort

Dix; 51 recovered staff and 1806 recovered inmates, and 2 inmate deaths. See Federal Bureau of

Prisons, COVID-19 Coronavirus (last updated April 18, 2021), available at

https://www.bop.gov/coronavirus/.

       On July 28, 2020, Arrington applied to the warden of FCI Fort Dix for compassionate

release. The Warden denied the request on August 17, 2020. The Warden stated that Arrington’s

medical conditions were stable and under control. Arrington first filed a pro se motion with the

Court for compassionate release without having exhausted his administrative remedies. (ECF

No. 27.) After this issue was addressed, he filed another pro se motion (ECF No. 31). Presently,

the Government does not contest compliance with administrative exhaustion requirements.

(Gov’t Br. 9.) On January 29, 2021, Arrington’s counsel filed a supplemental motion before the

Court. (ECF No. 37.)

                                                II.

       A court may grant a compassionate release motion if the criteria in 18 U.S.C. § 3582(c)

are satisfied. Since the exhaustion requirement is conceded, a court may reduce an inmates’

sentence if the modification is justified by “extraordinary and compelling reasons” and “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). According to the Sentencing Commission’s policy statement, a defendant’s

medical condition, age, family circumstances, or “other reasons” may be grounds to find that

“extraordinary and compelling reasons” for compassionate release exist. U.S. Sent’g Guidelines

Manual (USSG) § 1B1.13 cmt. n.1(A)-(D) (U.S. Sent’g Comm’n 2018).

       Courts have considered what “other reasons” are sufficient to warrant release under the

“extraordinary and compelling” provision. In light of the COVID-19 pandemic, courts have



                                                3
often, but not always, deferred to the CDC’s list of underlying medical conditions that increase

one’s risk of severe illness from the virus. See, e.g., United States v. Henderson, No. CR 15-

0329 (ES), 2020 WL 5055081, at *4 (D.N.J. Aug. 26, 2020). However, the Third Circuit has

held that “the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

         Even if extraordinary and compelling circumstances for compassionate release are

present, a court may deny the requested relief if the 18 U.S.C. § 3553(a) factors do not weigh in

favor of the defendant’s release. See, e.g., United States v. Pawlowski, 967 F.3d 327 (3d Cir.

2020).

                                                     III.

         Arrington has not shown that extraordinary and compelling reasons exist to warrant a

sentence reduction. The CDC classifies obesity as a condition that puts people at an increased

risk of severe illness from COVID-19. See People with Certain Medical Conditions (last updated

Dec. 1, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. The Government has conceded in several

cases that morbid obesity constitutes an extraordinary and compelling reason for release; see,

e.g., United States v. Lagares, No. 10-cr-392-13 (CS), 2020 WL 4573054 (S.D.N.Y. Aug. 7,

2020); United States v. Wilson, No. 15-cr-256, 2020 WL 4805048 (W.D. Pa. Aug. 17, 2020); and

courts have granted release where obesity is combined with other serious health factors, such as

diabetes and hypertension. See, e.g., United States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL




                                                 4
2487371 (D. Conn. May 14, 2020); United States v. Barber, 6:18-cr-00446-AA, 2020 WL

2404679 (D. Or. May 12, 2020).

       Here, Arrington’s medical records show he is obese and has prediabetes. He also

contracted COVID-19, but was essentially asymptomatic except for loss of taste and smell at

times. Courts have granted relief to vulnerable defendants who contracted COVID-19,

recognizing the risk of relapse and reinfection, and others have denied relief reasoning that a

recovery shows BOP provides adequate medical care. Compare United States v. Sholler, 2020

WL 2512416, *5 (N.D. Cal. 2020) (finding defendant at higher risk of reinfection) and United

States v. Halliburton, 2020 WL 3100089, *4 (G.D. Ill. 2020) (recognizing very real risk of

relapse or severe side effects from COVID- 19) with United States v. Adams, 2020 WL 4505621,

at *3 (S.D.N.Y. Aug. 4, 2020) (“fact remains that he has already contracted, and seemingly

recovered from, COVID-19”) and United States v. Buford, 2020 WL 4040705, at *1 (E.D. Mich.

July 17, 2020). Arrington’s statements that he suffers from chest pains and migraines since

contracting COVID-19 have not been documented by medical personnel. In fact, a chest x-ray

showed no abnormalities. These medical impairments do not give rise to an extraordinary and

compelling reason for modification of Arrington’s sentence.

       Alternatively, if an extraordinary and compelling reason was shown, one of the § 3553(a)

factors weighs against earlier release. The Court recognizes that Arrington progressed positively

during his period of incarceration; but the BOP classifies Arrington as a medium risk for

recidivism (Gov’t Br. Ex. 1 at GOVT 006.). Since Arrington has an extensive history of selling

narcotics, specific deterrence is a concern in light of his past conduct. In addition, no

employment plan has been presented to the Court, though he has been employed in a great

number of businesses prior to incarceration, including his mother’s restaurant. (PSR ¶¶ 117-120.)



                                                  5
If released, Arrington plans to live with his mother in South Carolina. Although she is an ardent

supporter of her son, both are recovered addicts, and professional support is most likely

necessary. As such, his transfer to the Residential Recovery facility in July, 2021 will provide

more supervision and time to plan for his reentry, including securing employment and

professional support. Arrington’s request to modify his term of incarceration is denied.

                                                ORDER

       THIS MATTER having come before the Court on Defendant Khary Sheriff Arrington’s

Motions for Compassionate Release, (ECF Nos. 27, 31, 37); and the Court having carefully

reviewed and taken into consideration the submissions of the parties, as well as the arguments and

exhibits therein presented; and for good cause shown; and for all of the foregoing reasons;

       IT IS on this 30th day of April, 2021,

       ORDERED that Defendant’s motions for compassionate release, (ECF Nos. 27, 31, 37),

are DENIED.



                                                s/Peter G. Sheridan
                                                PETER G. SHERIDAN, U.S.D.J.




                                                  6
